Title: To John Adams from Benjamin Stoddert, 25 May 1799
From: Stoddert, Benjamin
To: Adams, John




Sir,
Navy Department 25th. May 1799

There are seven Captains wanted, and they must be soon called into service.—There are wanted also, a great many Lieutenants, & several Masters & Commandants.
Lieutenant Prebble, originally appointed first Lieutenant of the Constitution, from all the information I can receive of him, ought to have been a Captain from the beginning
Lieutenant Rogers, appointed first Lieutenant of the Constellation, and now commanding the Insurgente, is a brave man, & a good Seaman
Lieutenant Mullowny, of the Frigate United States, has been a Lieutenant ever since the 9 March 1798, and is very strongly recommended by Capt. Barry, as a good Seaman—Every body speaks of him as a brave man
Lieutenant Barron, of the same ship is represented by Barry, and indeed by every Officer in the Navy with whom I have communicated on the subject, as one of the best Officers in the service.
I hope, Sir, you will approve of these Gentlemen to be Captains. I have indeed for the purpose of getting the Montesuma to sea immediately, Murray’s health being impaired by a late attack of the Yellow fever, been obliged to give Mullowny a Captain’s Commission to command her—on the condition however, that if it does not meet with your Approbation, he is to give it up on his return from the Cruise, which will be in two months.
Capt. David Jewett of Connecticut, is very strongly recommended by Mr. Griswold & others to be a Commander in the Navy—He appears to be a man of sense & spirit, & being rich offers his services on principle—There is an 18 gun Vessel building at New London—I think he would be an able Master and Commandant of that Vessel.
Capt. Cyrus Talbott, son of Capt. Talbott, has had experience in the French service, & seems well qualified for a Master & Commandant of a small Vessel, building in Chesapeake Bay—
Barry will want two or three Lieutenants, and some of his Midshipmen are said to be well qualified—and it is good policy to promote the Midshipmen as fast as they deserve it.—
Mr. Banning—Mr. Somers, and Mr. Decatur, son of Capt. Decatur, are represented by Capt. Barry and his Officers, to be young Gentlemen of real merit and well qualified to be Lieutenants.
I will as soon as possible, do myself the honor to lay before you, a longer list of names for Appointment and promotion—The services of these I have mentioned, will be immediately required.
Having no Blank Commns & Warrants on hand, I have taken the Liberty to enclose 30 of each for your signature.
I omitted mentioning Edward Meade, as a Lieutenant a very meritorious man.
I have the honor to be with the greatest Esteem, / Sir, yr most obed serv.

Ben Stoddert